 


109 HR 3268 IH: Eminent Domain Tax Relief Act of 2005
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3268 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mr. Gingrey (for himself, Mr. Akin, Mr. Pitts, Ms. Hart, Ms. Foxx, Mr. Shadegg, Mr. Graves, and Mr. Mack) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income gain from the conversion of property by reason of eminent domain. 
 
 
1.Short titleThis Act may be cited as the Eminent Domain Tax Relief Act of 2005. 
2.Exclusion from gross income for gain from disposition of property by reason of eminent domain 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Gain from disposition of property by reason of eminent domain 
(a)In generalGross income shall not include gain from the conversion (or threat or imminence thereof) of property in the United States by reason of the exercise of eminent domain by a governmental unit having the power to exercise eminent domain. 
(b)Coordination with other nonrecognition provisions 
(1)GainGain excluded under subsection (a) shall not be treated as gain recognized or an amount realized for purposes of sections 467, 637(d), 1033, 1245, 1250, 1252, 1254, 1255, and 1402. 
(2)Section 1231Section 1231 shall be applied without regard to this section. 
(3)Holding periodSection 1223(1) shall not apply. 
(c)Election not to claim creditThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year. . 
(b)Clerical amendmentThe table of sections for such part is amended by inserting after the item relating to section 139A the following new item: 
 

Sec. 139B. Gain from disposition of property by reason of eminent domain . 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
 
